Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/05/20, 01/06/21, 03/18/21, 11/18/21, 07/28/21 were filed before the final action on the merits of the case.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) #1-3, 5, is/are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Kumar et al., (U.S. Pub. No, 2018/0005814), hereinafter referred to as "Kumar".

Kumar shows, with respect to claim #1, method for forming a silicon oxide (paragraph 0043) film on a step having a top surface, a sidewall, and a bottom surface formed on a substrate (fig. #4b, item 401) (paragraph 0041), comprising processes of:(a) designing a topology of a final silicon oxide film, which is a conformal film or a film having low conformality (paragraph 0024), formed on the step by preselecting a target portion of an initial silicon nitride film to be selectively deposited or removed or reformed with reference to a non-target portion of the initial silicon nitride film resulting in the final silicon oxide film (paragraph 0028), said selectively deposited target portion being a top/bottom portion of the initial silicon nitride film formed on the top and bottom surfaces of the step (paragraph 0028-0029), said selectively removed or reformed target portion being a sidewall portion of the initial silicon nitride film formed on the sidewall of the step (fig. #4c, item paragraph 0055); and (b) forming the initial silicon nitride film and the final silicon oxide film on the surfaces of the step according to the topology designed in process (a), wherein the initial silicon nitride film is deposited by atomic layer deposition (ALD) using a silicon- containing precursor containing halogen (paragraph 0028), and the initial silicon nitride film is converted to the final silicon oxide film by oxidizing the initial silicon nitride film without further depositing a film wherein a Si-N bond in the initial silicon nitride film is converted to a Si- 0 bond (paragraph 0052, 0057). 

Kumar shows, with respect to claim #2, method wherein the precursor used in process is a siliane (SH4) or halosilane (which contains a silane and a halogen) which contains no carbon, and therefore the final silicon oxide film is free of carbon (paragraph 0043)

Kumar shows, with respect to claim #3, method wherein the formation of the initial silicon nitride film and the oxidization of the initial silicon nitride film are continuously conducted in process (b) in a same reaction space (paragraph 0033, 0035).

Kumar shows, with respect to claim #5, a method wherein the initial silicon nitride film is composed of multiple monolayers and, in process (b), the oxidization of the initial silicon nitride film is conducted after each monolayer deposition cycle of ALD of the initial silicon nitride film or after every multiple monolayer deposition cycles of ALD of the initial silicon nitride film (paragraph 0008, 0064).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim #4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (U.S. Pub. No, 2018/0005814), hereinafter referred to as "Kumar", as applied to claim #1 above and in view of Fields et al., (U.S. Pub. No. 2021/0384029), hereinafter referred to as "Fields".

Kumar shows, with respect to claim #4, a method wherein the reaction space is purged after the formation of the initial silicon nitride film before the oxidization of the initial silicon nitride film (paragraph 0008, 0024). 

Kumar substantially shows the claimed invention as shown in the rejection above. 
Kumar fails to show, with respect to claim #4, a method wherein the oxidization of the initial silicon nitride film is plasma oxidization conducted in the reaction space into which an oxidizing gas is introduced, which is at least one gas selected from the group consisting of 02, 03, CO2, N20, and H20

Fields teaches, with respect to claim #4, a method wherein a wafer is exposed to ta precursor wherein the silicon precursor may be a haloxiane (paragraph 0031) silicon oxide surface includes hydroxyl end groups, which may be formed from ambient air (H2O and O2) (paragraph 0056).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #4, a method wherein the oxidization of the initial silicon nitride film is plasma oxidization conducted in the reaction space into which an oxidizing gas is introduced, which is at least one gas selected from the group consisting of 02, 03, CO2, N20, and H20, into the method of Kumar, with the motivation that using the above oxidizing gases provides the advantages of high oxidizability which provides the conversion process a high probability of complete conversion of the exposed layer, as taught by Fields.

//
Claim #9-11, 14-17, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (U.S. Pub. No, 2018/0005814), hereinafter referred to as "Kumar", as applied to claim #1 above and in view of Pachamuthu et al., (U.S. Pub. No. 2017/0125437), hereinafter referred to as "Pachamuthu".

Kumar shows, with respect to claim #9, a method wherein the target portion preselected in process (a) is the selectively removed target portion, wherein process (b) comprises: depositing at least part of the initial silicon nitride film on the surfaces of the step on the substrate by ALD using the precursor (paragraph 0024, 0028-0029) and a reactant gas excited by a plasma generated by applying RF power between two electrodes between which the substrate is placed in parallel to the two electrodes, wherein RF power is applied at 0.14 W/cm2 to 1.41 -28-W/cm2 per area (paragraph 0059) of the substrate for five seconds or less in each monolayer deposition cycle of ALD, thereby giving the target portion lower chemical resistance properties than those of the non-target portion when subjected to wet-etching (paragraph 0031, 0032); oxidizing the at least part of the initial silicon nitride film using an excited oxidizing gas to obtain at least part of an intermediate silicon oxide film without further depositing a film wherein a Si-N bond in the initial silicon nitride film is converted to a Si- o bond (paragraph 0057); and as necessary, repeating processes and until the intermediate silicon oxide film having a desired thickness is obtained (paragraph 0008, 0064).

Kumar substantially shows the claimed invention as shown in the rejection above, including using a wet etch process by etching the deposited film in diluted HF (paragraph 0031). 

Kumar fails to explicitly state, with respect claim #9, a wet-etching the intermediate silicon oxide film to obtain the final dielectric film, thereby removing predominantly the target portion with reference to the non-target portion. 

Pachamuthu teaches, in a similar method, with respect to claim #9, a method wherein a wet etch process, employing dilute hydrofluoric acid, can be employed to remove the physically exposed portions of the dielectric silicon oxide portion (fig. #2c&d, item 501) (paragraph 0059).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #9, a wet-etching the intermediate silicon oxide film to obtain the final dielectric film, thereby removing predominantly the target portion with reference to the non-target portion, into the method of Kumar, with the motivation that the etch process can be controlled to minimize collateral etching, as taught by Pachamuthu.

Kumar shows, with respect to claim #10, a method wherein the oxidization in process (dii) is conducted using plasma (paragraph 0052).

Kumar show with respect to claim #11, a method wherein RF power used in process (paragraph 0024, 0028-0029) (di) is 0.14 W/cm2 to 0.71 W/cm2 per area of the substrate, and the oxidization in process (dii) is plasma oxidization conducted after each monolayer deposition cycle of ALD of the initial silicon nitride film or after every multiple monolayer deposition cycles of AD of the initial silicon nitride film in process (di), wherein the plasma is generated by applying RF power at 0.07 W/cm2 to 0.71 W/cm2 per area of the substrate between two electrodes between which the substrate is placed in parallel to the two electrodes (paragraph 0059).

The Examiner notes that Kumar does not state explicitly that the second or the succeeding processes are done within the claimed range. However, the Examiner notes that Kumar shows a method wherein the in-situ plasma process may be ignited at a power per substrate area between about 0.2122 W/cm2 and about 2.122 W/cm2 for any of the processes; thus, giving one of ordinary skill in the art the option to vary the power supply to fit both of the prescribed ranges. Thus Kumar discloses the claimed invention except for wherein the plasma is generated by applying RF power at 0.07 W/cm2 to 0.71 W/cm2 per area for a subsequent process. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a varying RF power that can be applied as needed/proscribed by the design needs/requirements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).


Kumar substantially shows the claimed invention as shown in the rejection above.

Kumar fails to explicitly state, with respect claim #14, a method wherein in process, the wet-etching is wet- etching using dHF. 

Pachamuthu teaches, in a similar method, with respect to claim #14, a method wherein a wet etch process, employing dilute hydrofluoric acid, can be employed to remove the physically exposed portions of the dielectric silicon oxide portion (fig. #2c&d, item 501) (paragraph 0059).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #14, a method wherein in process, the wet-etching is wet- etching using dHF, into the method of Kumar, with the motivation that the etch process can be controlled to minimize collateral etching, as taught by Pachamuthu.

 	Kumar shows, with respect to claim #15, method wherein the target portion preselected in process (a) is the selectively reformed target portion, wherein process (b) comprises: -29-(ei) depositing at least part of the initial silicon nitride film on the surfaces of the step on the substrate (fig. #4b, item 401) (paragraph 0024, 0028, 0029, 0041) by ALD using the precursor and a reactant gas excited by a plasma generated by applying RF power between two electrodes between which the substrate is placed in parallel to the two electrodes, wherein RF power is applied at 0.14 W/cm2 to 1.41 W/cm2 per area of the substrate (paragraph 0059) for more than five seconds in each monolayer deposition cycle of ALD (paragraph 0066), thereby giving the target portion chemical resistance properties substantially equal to those of the non-target portion when subjected to wet-etching; (eii) oxidizing the at least part of the initial silicon nitride film using an excited oxidizing gas to obtain at least part of an intermediate silicon oxide film without further depositing a film wherein a Si-N bond in the initial silicon nitride film is converted to a Si- o bond (paragraph 0057); and (eiii) as necessary repeating processes (ei) and (eii) until the intermediate silicon oxide film having a desired thickness is obtained (paragraph 0008, 0064), wherein the intermediate silicon oxide film is regarded as the final silicon oxide film having high conformality if optional process (eiv) is not conducted (paragraph 0029).
 
Kumar fails to explicitly state, with respect claim #15, a method of wet-etching the intermediate silicon oxide film to adjust conformality of the intermediate silicon oxide film to obtain the final dielectric film, thereby forming the final silicon oxide film having high conformality. 

Pachamuthu teaches, in a similar method, with respect to claim #15, a method wherein a wet etch process, employing dilute hydrofluoric acid, can be employed to remove the physically exposed portions of the dielectric silicon oxide portion (fig. #2c&d, item 501) (paragraph 0059).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #15, a method of wet-etching the intermediate silicon oxide film to adjust conformality of the intermediate silicon oxide film to obtain the final dielectric film, thereby forming the final silicon oxide film having high conformality, into the method of Kumar, with the motivation that the etch process can be controlled to minimize collateral etching, as taught by Pachamuthu.

Kumar shows, with respect to claim #16, a method wherein the oxidization in process (dii) is conducted using plasma (paragraph 0052).

Kumar show with respect to claim #17, a method wherein RF power used in process (paragraph 0024, 0028-0029) (di) is 0.14 W/cm2 to 0.71 W/cm2 per area of the substrate, and the oxidization in process (dii) is plasma oxidization conducted after each monolayer deposition cycle of ALD of the initial silicon nitride film or after every multiple monolayer deposition cycles of AD of the initial silicon nitride film in process (di), wherein the plasma is generated by applying RF power at 0.07 W/cm2 to 0.71 W/cm2 per area of the substrate between two electrodes between which the substrate is placed in parallel to the two electrodes (paragraph 0059).
The Examiner notes that Kumar does not state explicitly that the second or the succeeding processes are done within the claimed range. However, the Examiner notes that Kumar shows a method wherein the in-situ plasma process may be ignited at a power per substrate area between about 0.2122 W/cm2 and about 2.122 W/cm2 for any of the processes; thus, giving one of ordinary skill in the art the option to vary the power supply to fit both of the prescribed ranges. Thus Kumar discloses the claimed invention except for wherein the plasma is generated by applying RF power at 0.07 W/cm2 to 0.71 W/cm2 per area for a subsequent process. It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a varying RF power that can be applied as needed/proscribed by the design needs/requirements, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art. In re Stevens, 101 USPQ 284 (CCPA 1954).

Kumar fails to explicitly state, with respect claim #20, a method wherein in process, the wet-etching is wet- etching using dHF. 

Pachamuthu teaches, in a similar method, with respect to claim #20, a method wherein a wet etch process, employing dilute hydrofluoric acid, can be employed to remove the physically exposed portions of the dielectric silicon oxide portion (fig. #2c&d, item 501) (paragraph 0059).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect claim #20, a method wherein in process, the wet-etching is wet- etching using dHF, into the method of Kumar, with the motivation that the etch process can be controlled to minimize collateral etching, as taught by Pachamuthu.

///
Claim #12, 13, 18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al., (U.S. Pub. No, 2018/0005814), hereinafter referred to as "Kumar" as modified by Pachamuthu et al., (U.S. Pub. No. 2017/0125437), hereinafter referred to as "Pachamuthu", as applied to claim #1 above, and in further view of Smythe et al., (U.S. Pub. No. 2020/0235005), hereinafter referred to as "Smythe".


Kumar as modified by Pachamuthu substantially shows the claimed invention as shown in the rejection above. 
Kumar as modified by Pachamuthu, fails to show, with respect to claim #12 and 13, a method wherein process (diii) is conducted wherein immediately before repeating process (di) each time, surfaces of the step of the substrate are exposed to a hydrogen-containing reducing gas to treat the surfaces with the hydrogen-containing reducing gas wherein the gas is from a group consisting of H2 and NH3

Smythe teaches, with respect to claim #12 and 13, a method wherein a gas mixture of NH3 and H2 as a reduction agent (paragraph 0051).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #12 and 13, a method wherein process (diii) is conducted wherein immediately before repeating process (di) each time, surfaces of the step of the substrate are exposed to a hydrogen-containing reducing gas to treat the surfaces with the hydrogen-containing reducing gas wherein the gas is from a group consisting of H2 and NH3, into the method of Kumar as modified by Pachamuthu, with the motivation that this mixture insures that the nitrogen gas containing element subline when the precursor is exposed to raised temperatures, as taught by Smythe.

Kumar as modified by Pachamuthu, fails to show, with respect to claim #18 and 19, a method wherein process is conducted wherein immediately before repeating process each time, surfaces of the step of the substrate are exposed to a hydrogen-containing reducing gas to treat the surfaces with the hydrogen-containing reducing gas and wherein the gas is from a group consisting of H2 and NH3.

Smythe teaches, with respect to claim #18 and 19, a method wherein a gas mixture of NH3 and H2 as a reduction agent (paragraph 0051).

It would have been obvious to one having ordinary skill in the art at the time the invention was made, with respect to claim #18 and 19, a method wherein process is conducted wherein immediately before repeating process each time, surfaces of the step of the substrate are exposed to a hydrogen-containing reducing gas to treat the surfaces with the hydrogen-containing reducing gas and wherein the gas is from a group consisting of H2 and NH3, into the method of Kumar as modified by Pachamuthu, with the motivation that this mixture insures that the nitrogen gas containing element subline when the precursor is exposed to raised temperatures, as taught by Smythe.

EXAMINATION NOTE
The rejections above rely on the references for all the teachings expressed in the text of the references and/or one of ordinary skill in the art would have reasonably understood or implied from the texts of the references. To emphasize certain aspects of the prior art, only specific portions of the texts have been pointed out. Each reference as a whole should be reviewed in responding to the rejection, since other sections of the same reference and/or various combinations of the cited references may be relied on in future rejections in view of amendments.

Allowable Subject Matter
Claims #6-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim #6
Anisotropically nitriding a surface of the silicon oxide film using a nitrogen- hydrogen-containing plasma generated by applying RF power between two electrodes between which the substrate is placed in parallel to the two electrodes, in a manner nitriding the surface of the silicon oxide film predominantly on the top and bottom surfaces of the step, rather than on the sidewall of the step, thereby introducing -NH terminals on the surface of the silicon oxide film.

Pertinent art
Pertinent art, not relied on in the present rejection, but considered to be related to the claimed filed invention, will be listed below.
Fukazawa et al., (U.S. Pat. No. 9,812,319); Applicable art under 102(a)(1).
Sims et al., 9,865,455; produces NH ligands through nitridation or saturation.
Kang et al., 9,287,113; oxidation of nitride layers to convert to silicon oxide.
Pang et al., 2017/0373086; conversion of silicon nitride layers to silicon oxide layers.
Pierreux et al., 2019/0301014; converting a silicon or silicon nitride layers on the processing tube into silicon oxide by a thermal treatment in an oxidizing environment,

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andre’ Stevenson whose telephone number is (571) 272 1683 (Email Address, Andre.Stevenson@USPTO.GOV).  The examiner can normally be reached on Monday through Friday from 7:30 am to 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on 571-272 2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andre’ Stevenson Sr./
Art Unit 2816
07/11/2022


	/MONICA D HARRISON/            Primary Examiner, Art Unit 2815